Order entered May 19, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00541-CV

                               JOHN D. COPELAND, Appellant

                                                V.

                              JAY SANDON COOPER, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 08-13097

                                            ORDER
       We GRANT appellant’s motion to extend time for filing reply brief and ORDER the

brief tendered to the Clerk on May 15, 2014 filed as of the date of this order.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE